DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Applicable headers above have not been included in the specification.

Drawings
I.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “device structures and the semiconductor structures are arranged facing each other at least partly (on both sides of the piezoelectric layer)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	The device structure is clearly identified in the disclosure and labeled as DS (Figs. 1-6, 11 et al.)
The semiconductor structure is disclosed as a switch (0012) or other unlabeled structure but does not appear to be shown in the drawings (or specifically labeled) nor is a structure shown where the “device structures and the semiconductor structures are arranged facing each other”.  Lack of showing further suggests additional rejections under 35 U.S.C. §112 first paragraph.

II.  The drawings are objected to because of the following informalities; 
A) Figs. 3, 7, 8, and 11-15 contain unlabeled line/s.  
B) Figs. 12-15 do not meet requirements under 37 C.F.R. 1.84 (m) where shading does not 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
“Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 10 and 11 are objected to because of the following informalities:  No semi-colon is used to separate limitations.  Lack of a colon for the preamble and lack of semi-colon/s thereafter for use as a separator suggests additional rejections under 112 first or second paragraphs.  Graphical marks (e.g. dashs -) does not comprise separation of limitations.  Moreover, lack of a colon for use as a defined preamble may be considered a Jepson claim where the entirety of the claim would be considered prior art.
Claim 3 is objected to because of the following informalities:  The word “an” appears 
grammatically incorrect and should be “a” (i.e. other at least partly (on both side of the piezoelectric 
a contactless interaction thereof…).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1--11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 3, and 10 contain presumed limitations enclosed in parenthesis.  Because parenthesis are used to enclose presumed limitations in the claim/s, it is unclear whether or not the enclosed verbiage comprise positive limitations.  Moreover, parenthesis used for reference labels is acceptable however parenthesis used for presumed limitations not and is unclear.  Accordingly, the limitations thereof have been  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meister et al. (DE 10 2017 112659 A1).
1. Meister et al. shows a device wafer with functional device structures for a plurality of electric devices, comprising a semiconductor substrate (SU)(SU; CW, EL) a piezoelectric layer (PL) arranged on and bonded (BL) to the semiconductor substrate (in so far as can be understood ;) on top of the piezoelectric layer, a structured metallization forming the functional device structures (DS et al.) providing device functions for the plurality of electric devices (Fig. 10) semiconductor structures (in so far as can be understood)(realizing a semiconductor element and) providing a semiconductor function (in so far as can be understood ;) in the semiconductor substrate (SU; CW, EL); and electrically conducting connections (E1, E2, GE) for providing contact between semiconductor structures and functional device structures wherein at least one semiconductor function is controlled by a functional device structure, or wherein at least one device function of the functional device structures is controlled by the semiconductor structures (0009, 0010, 0027, 0028 et al.).
2. The wafer of claim 1, wherein the semiconductor structures are realizing a switch (0033).
3. The wafer of claim 1, wherein the device structures and the semiconductor structures are arranged facing each other at least partly (in so far as can be understood)(on both sides of the piezoelectric layer) to enable an contactless interaction thereof by capacitive coupling or by an electrical field (0014 et al.).
4. The wafer of claim 1, wherein the semiconductor structures are enabled to control a charge in a chargeable surface region of the semiconductor substrate, the chargeable surface region forming a capacitance with a functional device structure (doped well forming a capacitance - 0015 et al.).
5. The wafer of claim 1, wherein the semiconductor structures are realizing at least one semiconductor 
element chosen from diode, bipolar transistor and FET (0013).
6. The wafer of claim 1, wherein the semiconductor substrate (SU) comprises a carrier wafer (CW) of a doped silicon material (DW), and a high-ohmic epitaxial silicon layer (EL) grown on top of the carrier wafer and having a type of conductivity inverse to that of the carrier wafer wherein the semiconductor structures and elements are realized within the epitaxial silicon layer (0017 et al.).
7. The wafer of claim 1, wherein a first and a second semiconductor element are arranged in a surface region wherein first and second semiconductor element are isolated against each other by an isolating barrier formed as isolating bar between the two semiconductor elements or as isolating frame surrounding and enclosing one both of first and second semiconductor element (IF, DF - Figs. 7, 9 et al.; 0021-0023 et al.) wherein the barrier extends from the top surface of the silicon substrate into substrate down to a depth that is at least the depth of the bottom of the semiconductor structures (isolation frame IF) wherein the barrier comprises a dielectric material buried under the surface of the substrate or a zone that is doped inversely with regard to the high ohmic epitaxial silicon layer the zone is embedded in (Figs. 13, 15 et al.).
8. The wafer of claim 1, enabled to apply a BIAS voltage (V Dc) between functional device structures and the bulk material of the substrate.
9. The wafer of claim 8, wherein a first BIAS voltage is applied to a first functional device structure and a second BIAS voltage is applied to second functional device structure wherein first and second BIAS voltage are different such that capacitive elements of different capacitance are formed (0028 et al.).
10. An electric device with functional device structures, comprising: a semiconductor substrate (SU) a piezoelectric layer arranged on and bonded to the semiconductor substrate on top of the piezoelectric layer, a structured metallization forming the functional device structures providing device functions for the plurality of electric devices semiconductor structures (realizing a semiconductor element and) providing a semiconductor function in the semiconductor substrate; and electrically conducting connections for providing contact between semiconductor structures and functional device structures; wherein at least one semiconductor function is controlled by a functional device structure, or at least one device function of the functional device structures is controlled by the semiconductor structures, and wherein the functional device structures enable operation as a SAW device, a BAW device or a piezoelectric sensor element (discussed in the reasons for rejection of the claims above).
11. The electric device of claim 10, comprising a functional device structure realizing an acoustic resonator (SAW, BAW) in or on the piezoelectric layer, the resonator having a static capacitance, a semiconductor element that is enabled to control a charge in a chargeable surface region of the silicon substrate to form a capacitance with a functional device structure the capacitance adding to the static capacitance wherein the resonator is enabled to be tuned in its resonance frequency by controlling the capacitance (0032 et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843